—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered February 26, 1990. The appeal brings up for review, the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Miller, Santucci and Joy, JJ., concur.